Citation Nr: 1648059	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  15-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty in the United States Air Force during peacetime from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service acoustic trauma. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., the nexus requirement.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the chronic diseases listed in 38 C.F.R. § 3.309 (a), including organic diseases of the nervous system, such as sensorineural hearing loss, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  

To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition noted during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

Additionally, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  See 8 C.F.R. § 3.385 (2015).  

A March 2010 private medical record shows that the Veteran was diagnosed with bilateral hearing loss.  On VA examination in October 2013, the VA audiologist diagnosed the Veteran with sensorineural hearing loss bilaterally.  Thus, the Veteran satisfies the first Shedden element for purposes of establishing entitlement to service connection.  See Shedden, 381 F.3d at 1167.

The Veteran has reported that he developed hearing loss as a result of his in-service exposure to traumatic noise as an aircraft mechanic, and that this disability has continued to worsen since his separation from service.  The Veteran is competent to report a continuity of symptomatology of bilateral hearing loss during and since his active service.  See Charles v. Principi, 16 Vet. App. 370 (2002), Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds the Veteran credible in his assertions.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  

Moreover, the Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was as an aircraft mechanic.  The Veteran's MOS has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board concedes that the Veteran was exposed to acoustic trauma in service, based on his statements and the circumstances of his service.  Accordingly, the second Shedden element for establishing entitlement to service connection for bilateral hearing loss is satisfied.  See Shedden, 381 F.3d at 1167.

At the time of the VA audiological examination in October 2013, the examiner did not provide an opinion as to the etiology of the Veteran's hearing loss.  In a July 2015 addendum VA medical opinion, the examiner conceded the Veteran's exposure to hazardous noise levels in service.  However, the examiner opined that the Veteran's bilateral hearing loss was not related to his in-service noise exposure.  The examiner's rationale was that audiometric testing at discharge from service did not show a significant threshold shift beyond normal measurement variability while in service and therefore, although the Veteran was exposed to noise during service, he did not suffer a hearing injury in service.  

Here, the Veteran's service treatment records include a July 1956 entrance examination which does not contain any audiometric findings.  On separation examination in June 1960, audiometric findings were as follows in the right ear:  15 decibels at 500 Hertz; 20 decibels at 1000 Hertz; 5 decibels at 2000 Hertz; nothing reported at 3000 Hertz; and 10 decibels at 4000 Hertz.  In the left ear, audiometric findings were as follows: 15 decibels at 500 Hertz, 15 decibels at 1000 Hertz; 5 decibels at 2000 Hertz; nothing reported at 3000 Hertz; and 10 decibels at 4000 Hertz.

The Board has acknowledges that service department records dated prior to November 1, 1967 are presumed to use the ASA standard, rather than the current ISO standard.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.   When 
converted, the Veteran's June 1960 results are as follows:  in the right ear - 30 decibels at 500 Hertz, 30 decibels at 1000 Hertz; 15 decibels at 2000 Hertz; nothing reported at 3000 Hertz; and 15 decibels at 4000 Hertz.  In the left ear, audiometric findings were as follows: 30 decibels at 500 Hertz, 25 decibels at 1000 Hertz; 15 decibels at 2000 Hertz; nothing reported at 3000 Hertz; and 15 decibels at 4000 Hertz.

The Board finds that the July 2015 VA examiner's opinion is flawed and lacks probative value.  Because no audiometric results were recorded on the Veteran's June 1956 entrance examination, the examiner's statement that there was not a threshold shift in the Veteran's hearing during service lacks any foundation.  Further, it does not appear that the examiner converted the June 1960 audiogram findings from ASA units to ISO units when concluding that there was no evidence that the Veteran suffered a hearing injury during service.  

On the other hand, there is competent and credible lay evidence of record from the Veteran concerning the presence of his hearing loss symptoms during and continuing since service, in conjunction with his in-service noise exposure as an aircraft mechanic.  The Board finds that the balance of the evidence is at least in relative equipoise as to a causal relationship between the Veteran's current hearing loss and his in-service noise exposure.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that his bilateral hearing loss is as likely as not related to his active military service.  Accordingly, and under VA law in such circumstances, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


